DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the vents" in line 5.  There is insufficient antecedent basis for this limitation in the claim as line 3 defines “a vent”.  For the purposes of this office action, the term “vent” will be interpreted as singular.  Further, claims 2-16 are rejected since they depend from claim 1.

Claim 7 discloses a ratio of %’s but does not explicitly disclose what the ratio is.  For the purposes of this office action this will be interpreted as a ratio of weight %.

Claims 9-12 recite the limitations "the protrusion part” and/or “the duct" in singular form in each respective claim.  There is insufficient antecedent basis for these limitations in the claims since claim 1, from which claims 9-12 each depend, defines the aforementioned terms in plural form.

The term "thickness gradually increasing" in claim 9 is a relative term which renders the claim indefinite.  The term "thickness gradually increasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “thickness gradually increasing” will be interpreted as “thickness increasing”.  Further, claim 10 is rejected since it depends from claim 9.

The term "diameter gradually increasing" in claim 12 is a relative term which renders the claim indefinite.  The term "diameter gradually increasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “diameter gradually increasing” will be interpreted as “diameter increasing”.

The term "some of the gas discharged" in claim 11 is a relative term which renders the claim indefinite.  The term "some of the gas discharged" is not defined by For the purposes of this office action, “some of the gas discharged” will be interpreted as “gas discharged”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and further in view of Lee et al. (US 2018/0269440).

Regarding claims 1 and 2, Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, 

Kim et al. does not disclose an extinguisher sheet between the top cover and the top plate, comprising holes located to respectively correspond to the ducts.
Cao et al. discloses in Figs 1-14, a battery module (Abstract) including a plurality of battery units (refs 2) each having vent valves (refs 25) with a fire extinguishing chamber in form of a sheet (ref 3, Figs 1-8) on top of the plurality of battery units (refs 2, Fig 1).  The chamber (ref 3) includes valves (refs 32) with fire extinguishing agent (P6/bottom 3 ¶) corresponding to holes (refs 35) which correspond to the valves (refs 32).  When battery units (refs 2) experience pressure above a threshold, the valves open and allow the fire extinguishing agent to flow (P6-8) to the battery units (refs 2).  This configuration enhances battery safety (Abstract, P6-8).
Cao et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the top fire extinguisher chamber with fire extinguishing agent therein as disclosed by Cao et al. onto the structure of Kim et al. to enhance overall battery safety by incorporating fire extinguishing capability therein.

Kim et al. also does not disclose the fire extinguishing mechanism acting at a reference temperature.

Lee et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the safety mechanism response of high temperature fire extinguishing disclosed by Lee et al. into the structure of modified Kim et al. to enhance overall battery safety by incorporating a safety response to high temperature conditions.

Regarding claim 9, modified Kim et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the specific thickness of the top cover (an inclined part having a thickness increasing toward the protrusion part in the exhaust area), it would have been obvious to one of ordinary skill in the art at the time of filing to change the thickness of the cover, since such a modification would have involved a mere change is the size (dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the cover structure the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the cover.

Regarding claim 10, modified Kim et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose a top end of the duct is lower than the inclined part, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place a top end of the duct lower than the inclined part, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Regarding claim 13, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a portion of the exhaust area extends into an interior of the ducts ([0055], depicted in Figs 1, 4).

Regarding claim 14, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the exhaust area of the top cover (ref TC) has a smaller thickness (depicted in Fig 4, thickness of TC not at PW) than the top cover (ref TC, depicted in Fig 4, thickness of TC at PW is greater).

Regarding claim 15, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the exhaust area is protrudes downwardly (contour of ref TC is depicted in Fig 4, refs PW extend from bottom surface) from the top cover (ref TC).

Regarding claim 16, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses an area of the discharge holes (at refs MV) is greater than or equal to about 30% of that of the exhaust area (depicted in Fig 4, area of MV appears greater than 30% of the total exhaust area under ref TC).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and Lee et al. (US 2018/0269440) as applied to claim 1 above, and further in view of Lee et al. (US 2013/0052452).

Regarding claims 3 and 4, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the extinguisher sheet comprises a receiving space (ref 31 of Cao et al.) but does not explicitly disclose the receiving space comprising one or more capsules receiving a fire extinguishing agent within an external case made of polyurea and polyurethane

Lee et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the receiving space of Kim et al. to include microcapsules and made of polyurea and polyurethane to enhance resistance of the receiving space to fire/heat.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and Lee et al. (US 2018/0269440) and Lee et al. (US 2013/0052452) as applied to claim 4 above, and further in view of Fan et al. (US 2003/0134203).

Regarding claim 5, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the fire extinguishing agent comprises a halogen carbon compound.
Fan et al. discloses in Figs 1-10, a battery (ref 10) including multiple fire retardant materials reacting at multiple temperatures including a halogen-carbon compound ([0051]).  This configuration enhances inhibition to fire within a battery at multiple temperatures ([0051]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multiple fire retardant materials disclosed by Fan et al. into the fire extinguishing sheet of modified Kim et al. to enhance inhibition to fire within the battery at multiple temperatures, thereby enhancing overall battery safety.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and Lee et al. (US 2018/0269440) as applied to claim 1 above, and further in view of Fan et al. (US 2003/0134203).

Regarding claims 6-8, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the extinguisher sheet comprises different types of sheets configured to emit the fire extinguishing agent at different temperatures
Fan et al. discloses in Figs 1-10, a battery (ref 10) including multiple fire retardant materials reacting at multiple temperatures including a halogen-carbon compound ([0051]).  This configuration enhances inhibition to fire within a battery at multiple temperatures ([0051]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multiple fire retardant materials disclosed by Fan et al. into the fire extinguishing sheet of modified Kim et al. to enhance inhibition to fire within the battery at multiple temperatures, thereby enhancing overall battery safety.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and Lee et al. (US 2018/0269440) as applied to claims 1 and 2 above, and further in view of Takasaki et al. (US 2016/0218333).

Regarding claims 11 and 12, modified Kim et al. discloses all of the claim limitations as set forth above, but does not explicitly disclose a space is defined between the duct and the protrusion part, and some of the gas discharged from the vent passes through the duct to be discharged to the space through the inclined part, and wherein the duct has an inner diameter gradually decreasing upward.
Takasaki et al. discloses in Figs 1-29, a battery module (ref 22) including an exhaust duct (ref 51) including a cross section enlarged section (ref 54) therein.  This configuration alters the temperature of the gas within the exhaust duct, with a larger cross-section having a lower overall temperature ([0049], [0137]).
Takasaki et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, battery modules.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the cross section enlarged section disclosed by Takasaki et al. into the duct structure of modified Kim et al. to control the temperature of the exhaust gas.
Further, with regard to the placement of the different cross-sectional areas of the duct in the overall duct structure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place various cross-sectional areas of the duct at different locations within the overall duct structure, since it has been held that In re Japikse, 86 USPQ 70.

Double Patenting
Claims 1-16 of this application are patentably indistinct from claims 1-16 of Application No. 17/014,853. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, 16 and 17 of copending 17/014,034 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1-8, Co-pending application ‘034 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4).  The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the .

This is a provisional nonstatutory double patenting rejection.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, 16 and 17 of copending Application No. 16/901,522 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1-8, Co-pending application ‘522 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the ‘522 application to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

This is a provisional nonstatutory double patenting rejection.

Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-15 of copending Application No. 16/901,538 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1 and 3-8, Co-pending application ‘538 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the ‘538 application to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

This is a provisional nonstatutory double patenting rejection.

Claims 1, 9-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-14 of copending Application No. 17/014,976 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1 and 3-8, Co-pending application ‘976 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover 
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4).  The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the ‘976 application to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

This is a provisional nonstatutory double patenting rejection.

Claims 1, 9-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 17/014,976 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1, 9-12 and 16, Co-pending application ‘976 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4).  The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095]).
.

This is a provisional nonstatutory double patenting rejection.

Claims 1, 9, 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of copending Application No. 16/844,914 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1, 9, 10, and 16, Co-pending application ‘914 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the ‘914 application to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/901,527 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claim 1, Co-pending application ‘527 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the ‘527 application to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/014,089 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claim 1, Co-pending application ‘089 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises 
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4).  The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the ‘089 application to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/901,474 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1-16, Co-pending application ‘474 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4).  The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the .

This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/014,970 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1-16, Co-pending application ‘970 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4).  The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of the ‘970 application to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

This is a provisional nonstatutory double patenting rejection.

Claims 1, 9-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of U.S. Patent No. 11,145,933 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701).
Regarding claims 1, 9-12 and 16, U.S. Pat No. ‘933 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of U.S. Pat No. ‘933 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725